DETAILED ACTION
Claims 1-20 (filed 02/03/2021) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0047] contains a typographical error in that “The process data collection may be done for certain locations until the mill-location (sub process) in the specified entity” appears to be an incomplete statement, and should be written “The process data collection may be done for certain locations until the mill-location sub process in the specified entity is executed”.
Paragraph [0052] contains a typographical error in that “The EPS fuzzy matcher uses a fuzzy matching approach with a significance threshold to establish the match since.” Should be written “The EPS fuzzy matcher uses a fuzzy matching approach with a significance threshold to establish a match 


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests a title that incorporates the inventive concept such as “Defect Profiling and Tracking System for Process-Manufacturing Enterprise Using Unique Entity Specific Process Signatures”

Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 contains a typographical error in that “to analyze the normal product process interactions” should be written “to analyze .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 17 recites the limitation "the process parameters" in the respective limitations that deal with analyzing entity data and process parameter data.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the process parameters” is intended to refer to “the process parameter data” which is defined in claim 1 as “at least one of process readings, setup points and defect labels for the respective entities” or some other process parameters that are not defined by the claims.  For the sake of compact prosecution, the examiner shall consider “the process parameters” to refer to “the process parameters data”.
Claims 2-11, 13-16 and 18-20 are dependent upon claims 1, 12 and 17, and thus inherit the rejection of claims 1, 12 or 17 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. (US 20080015726, hereinafter Harvey).

In regards to Claim 1, Harvey teaches “A defect profiling and tracking system for a process-manufacturing enterprise, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to:” (Fig. 6 and [0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality. One method of monitoring the multiple sensors and controls is statistical process monitoring (a means of performing statistical analysis on sensor measurements and process control values (process variables)), which enables automatic detection and/or diagnosis of faults. A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment. Faults can produce defects in the devices being manufactured; [0096] The exemplary computer system 600 includes a processing device (processor) 602, a main memory 604; [0099] The data storage device 618 may include a machine-accessible storage medium 631 on which is stored one or more sets of instructions (e.g., software 622) embodying any one or more of the methodologies or functions described herein. The software 622 may also reside, completely or at least partially, within the main memory 604 and/or within the processor 602 during execution thereof by the computer system 600) “access entity data for a plurality of entities of the process-manufacturing enterprise, wherein the entity data comprises at least one of product specifications, a defect type, defect specifications and location information” ([0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database. For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures; [0041] Each of the fault signatures is associated with one or more fault classes stored in the fault diagnosis database 140. The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault) “access process parameter data for one or more deviating entities, wherein the process parameter data comprises at least one of process readings, setup points and defect labels for the respective entities” ([0026] Each manufacturing process that is performed on a manufacturing machine 110 is characterized by various physical conditions and properties measured by the sensors, and by various operating parameters, collectively referred to as process data. Each distinct physical condition or property measured by sensors, and each operating parameter, may be a distinct process variable of the process data.  Examples of process variables representing sensor data include chamber pressure, susceptor temperature, RF forward power, and RF reflected power. Examples of process variables representing operating parameters include flow rate settings (e.g., of chemical reagents), and throttle valve settings (e.g., for a chamber exhaust vacuum pump; ) “analyze the entity data and the process parameter data for each of the deviating entities to determine a plurality of relationships and/or interactions between quality defects and the process parameters and to generate a unique entity specific process signature (EPS) for each entity” (Fig. 2 and 3 and [0003] A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment. Faults can produce defects in the devices being manufactured; [0034] An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data collected during the training period. A fault signature is a characterization of process conditions representative of a specific fault or faults. [0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored, and compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models. The statistics may be compared for one model metric, or for multiple model metrics (e.g., T2, SPE, CMI). If one or more of the model metrics exceeds a predetermined threshold (referred to as a confidence limit or control limit), a fault may be detected [0050] At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. In one embodiment, a subset of the contributing process variables is selected. The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.; [0053] At block 225, processing logic determines whether the contributing process variables have respective fault contributions that differ by less than a threshold value, hereinafter referred to as the variation limit. The variation limit may be user selected or selected automatically; [0067]  if the detected fault ranking exactly matches one of the fault signatures, then the detected fault is diagnosed as being of a fault class associated with the fault signature; [0076] At block 340, a new fault class is established. At block 345, a new fault signature is generated, which may be associated with the new fault class. The new fault class and new fault signature may be generated according to method 200 of FIG. 2. Alternatively, other methods of generating the new fault class and new fault signature may be used) “receive real-time process parameter data for one or more entities to generate a real- time process signature for each of the one or more entities” ([0022] The following description provides details of a statistical process monitoring system that monitors processes run on manufacturing devices to detect and/or diagnose faults (manufacturing irregularities); [0004] During process monitoring, a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold; [0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored, and compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models. The statistics may be compared for one model metric, or for multiple model metrics (e.g., T2, SPE, CMI). If one or more of the model metrics exceeds a predetermined threshold (referred to as a confidence limit or control limit), a fault may be detected. In one embodiment, each model metric has a threshold value that is user selected. The chosen threshold may represent a compromise between risk of a false alarm (if the threshold is too low) and risk of failing to detect a fault (if the threshold is too high). Where multiple metrics are calculated, faults may be triggered if any one of the metrics exceeds threshold values. Alternatively, some faults may be triggered only if certain metrics exceed threshold values or only if multiple metrics exceed threshold values. [0040] Once a fault has been identified by the fault detector 125, the fault is analyzed by fault diagnoser 130; [0078] Referring to FIG. 4, method 400 begins with processing logic detecting a fault (block 405). At block 410, process variables that contributed to the fault are determined. At block 415, the relative contributions of the contributing process variables are determined) “and compare the real-time process signature of each entity with EPS corresponding to the entity to detect one or more EPS matches, wherein the EPS matches are indicative of a quality defect and/or a process deviation.” ([0040] Fault diagnoser 130 compares the fault to a collection of fault signatures stored in the fault diagnosis database 140. Each fault signature represents process conditions representative of a specific fault or faults. In one embodiment, fault signatures are ranked lists of process variables that have a greatest statistical contribution to a specific fault or faults. The process variables may be ranked in the order of relative magnitudes of their respective contributions. Alternatively, fault signatures may include tables, trees, or other data structures that rank process variables based on statistical contributions to a fault. Fault diagnoser 130 may compare each stored fault signature to a ranked list of process variables having greatest contributions for a current fault. When there is a high degree of similarity between one of the fault signatures and the current fault, a match is reported; [0079] At block 420, the fault signatures that match the fault are determined. In one embodiment, only fault signatures that completely match the fault are considered. Alternatively, fault signatures that partially match a detected fault may be considered; [0080] At block 425, a match closeness score is determined for each of the fully and/or partially matching fault signatures. A match closeness score represents a degree of similarity between a fault signature and a detected fault; [0003] Faults can produce defects in the devices being manufactured. Accordingly, one goal of statistical process monitoring is to detect and/or diagnose faults before they produce such defects).

In regards to Claim 4, Harvey teaches the defect profiling and tracking system of claim 1.  Harvey further teaches “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to access the process parameter data received from a plurality of sensors configured to monitor the entities of the process- manufacturing enterprise, wherein the process parameter data comprises multi-variate time series data” ([0025] Each of the manufacturing machines 110 may include multiple sensors for monitoring processes run on the manufacturing machines 110. One type of sensor that may be included in the manufacturing machine is a temperature sensor. Examples of other sensors include pressure sensors, flow rate sensors, or any other sensors that monitor physical conditions of a manufacturing process or physical properties of a work piece manufactured by the manufacturing machines 110; [0045] a training period is used to collect data for the generation of one or more multivariate statistical models. The training period covers a collection of process runs of a specific manufacturing process completed under known and/or controlled conditions on a particular manufacturing machine or manufacturing machines. Process data gathered from process runs completed during the training period may be used to generate statistics such as mean, variance, covariance matrix, etc. These statistics are used collectively to generate one or more multivariate statistical models 135, generally for a specific process that runs on a specific machine. An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data collected during the training period; [0026]  The sensors, manufacturing machines and process controllers may be monitored during processing to gather the process variables at successive points in time).

In regards to Claim 7, Harvey teaches the defect profiling and tracking system of claim 1.  Harvey further teaches “The defect profiling and tracking system of claim 1, wherein the process- manufacturing enterprise comprises manufacturing plant, a mill, an industrial set up, an assembly line, or combinations thereof” ([0022] The following description provides details of a statistical process monitoring system that monitors processes run on manufacturing devices to detect and/or diagnose faults (manufacturing irregularities). In one embodiment, the statistical process monitoring system is for use in the manufacturing of electronic devices (e.g., semiconductors). Manufacturing such devices generally requires dozens of manufacturing steps involving different types of manufacturing processes. For example, etching, sputtering, and chemical vapor deposition are three different types of processes, each of which is performed on different types of machines. Alternatively, the statistical process monitoring system may be used to monitor the manufacture of other products).

In regards to Claim 17, Harvey teaches “A defect profiling and tracking method for a process-manufacturing enterprise, the method comprising: accessing entity data for a plurality of entities of the process-manufacturing enterprise, wherein the entity data comprises at least one of product specifications, a defect type, defect specifications and location information;” (Fig. 6 and [0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality. One method of monitoring the multiple sensors and controls is statistical process monitoring (a means of performing statistical analysis on sensor measurements and process control values (process variables)), which enables automatic detection and/or diagnosis of faults. A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment. Faults can produce defects in the devices being manufactured; [0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database. For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures; [0041] Each of the fault signatures is associated with one or more fault classes stored in the fault diagnosis database 140. The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault) “accessing process parameter data for one or more deviating entities, wherein the process parameter data comprises at least one of process readings, setup points and defect labels for the respective entities;” ([0026] Each manufacturing process that is performed on a manufacturing machine 110 is characterized by various physical conditions and properties measured by the sensors, and by various operating parameters, collectively referred to as process data. Each distinct physical condition or property measured by sensors, and each operating parameter, may be a distinct process variable of the process data.  Examples of process variables representing sensor data include chamber pressure, susceptor temperature, RF forward power, and RF reflected power. Examples of process variables representing operating parameters include flow rate settings (e.g., of chemical reagents), and throttle valve settings (e.g., for a chamber exhaust vacuum pump)) “analyzing the entity data and the process parameter data for each of the deviating entities to determine a plurality of relationships and/or interactions between quality defects and the process parameters and to generate a unique entity specific process signature (EPS) for each entity;” (Fig. 2 and 3 and [0003] A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment. Faults can produce defects in the devices being manufactured; [0034] An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data collected during the training period. A fault signature is a characterization of process conditions representative of a specific fault or faults. [0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored, and compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models. The statistics may be compared for one model metric, or for multiple model metrics (e.g., T2, SPE, CMI). If one or more of the model metrics exceeds a predetermined threshold (referred to as a confidence limit or control limit), a fault may be detected [0050] At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. In one embodiment, a subset of the contributing process variables is selected. The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit.; [0053] At block 225, processing logic determines whether the contributing process variables have respective fault contributions that differ by less than a threshold value, hereinafter referred to as the variation limit. The variation limit may be user selected or selected automatically; [0067]  if the detected fault ranking exactly matches one of the fault signatures, then the detected fault is diagnosed as being of a fault class associated with the fault signature; [0076] At block 340, a new fault class is established. At block 345, a new fault signature is generated, which may be associated with the new fault class. The new fault class and new fault signature may be generated according to method 200 of FIG. 2. Alternatively, other methods of generating the new fault class and new fault signature may be used) “receiving real-time process parameter data for one or more entities to generate a real- time process signature for each of the one or more entities” ([0022] The following description provides details of a statistical process monitoring system that monitors processes run on manufacturing devices to detect and/or diagnose faults (manufacturing irregularities); [0004] During process monitoring, a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold; [0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored, and compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models. The statistics may be compared for one model metric, or for multiple model metrics (e.g., T2, SPE, CMI). If one or more of the model metrics exceeds a predetermined threshold (referred to as a confidence limit or control limit), a fault may be detected. In one embodiment, each model metric has a threshold value that is user selected. The chosen threshold may represent a compromise between risk of a false alarm (if the threshold is too low) and risk of failing to detect a fault (if the threshold is too high). Where multiple metrics are calculated, faults may be triggered if any one of the metrics exceeds threshold values. Alternatively, some faults may be triggered only if certain metrics exceed threshold values or only if multiple metrics exceed threshold values. [0040] Once a fault has been identified by the fault detector 125, the fault is analyzed by fault diagnoser 130; [0078] Referring to FIG. 4, method 400 begins with processing logic detecting a fault (block 405). At block 410, process variables that contributed to the fault are determined. At block 415, the relative contributions of the contributing process variables are determined) “and comparing the real-time process signature of each entity with EPS corresponding to the entity to detect one or more EPS matches, wherein the EPS matches are indicative of a quality defect and/or a process deviation” ([0040] Fault diagnoser 130 compares the fault to a collection of fault signatures stored in the fault diagnosis database 140. Each fault signature represents process conditions representative of a specific fault or faults. In one embodiment, fault signatures are ranked lists of process variables that have a greatest statistical contribution to a specific fault or faults. The process variables may be ranked in the order of relative magnitudes of their respective contributions. Alternatively, fault signatures may include tables, trees, or other data structures that rank process variables based on statistical contributions to a fault. Fault diagnoser 130 may compare each stored fault signature to a ranked list of process variables having greatest contributions for a current fault. When there is a high degree of similarity between one of the fault signatures and the current fault, a match is reported; [0079] At block 420, the fault signatures that match the fault are determined. In one embodiment, only fault signatures that completely match the fault are considered. Alternatively, fault signatures that partially match a detected fault may be considered; [0080] At block 425, a match closeness score is determined for each of the fully and/or partially matching fault signatures. A match closeness score represents a degree of similarity between a fault signature and a detected fault; [0003] Faults can produce defects in the devices being manufactured. Accordingly, one goal of statistical process monitoring is to detect and/or diagnose faults before they produce such defects).

In regards to Claim 19, Harvey teaches the defect profiling and tracking method of claim 17.  Harvey further teaches “The method of claim 17, wherein generating the EPS for the deviating entities comprises identifying encoded representations of abnormal process interactions for the deviating entities” ([0015] A process variable may contribute to the fault if it has a measured value outside of a control limit. A relative contribution of each of the one or more process variables is determined. The relative contributions may be normalized and arranged in an ordered list, with the order being based on a magnitude of fault contribution. A fault signature that matches the detected fault is determined. In one embodiment, a fault signature matches the detected fault if relative contributions of the identified process variables are within relative contribution ranges of the matching fault signature. Each of the fault signatures may be associated with at least one fault class that identifies a specific fault cause; [0064] A process variable may contribute to a fault if it exceeds a control limit, or otherwise contributes to an unexpected and/or undesired result; wherein unexpected and undesired results are considered abnormal).

In regards to Claim 20, Harvey teaches “The method of claim 17, further comprising alerting an operator with the detected EPS matches and facilitating adjustment of one or more processes of the enterprise” ([0003] A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment; [0043] Fault reporter 165 generates fault reports indicating which fault class or fault classes 145 apply to a current fault. The fault reports may be sent to one or more clients (not shown) (e.g., local computers, remote computers, personal digital assistances (PDAs), pagers, cell phones, etc.) that are networked to the statistical process monitoring apparatus 105. Fault reporter 165 may also cause manufacturing machines 110 to be shut down, cause a machine to alarm, or cause other appropriate actions; wherein a shut down of a machine is considered an adjustment to a process, as the machine executing the process is no longer able to when it is shut down).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as applied to claim 1 above, and further in view of Wegerich et al. (US 20030139908, hereinafter Wegerich).

In regards to Claim 2, Harvey teaches the defect profiling and tracking system as incorporated by claim 1 above.
Harvey further teaches “and store the EPS for each of the deviating entities” ([0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database.  For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures).
Harvey fails to teach “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to: analyze entity data to identify normal entities and the deviating entities; utilize product process interactions for the normal and deviating entities to generate the EPS for the entities”.
Wegerich teaches “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to: analyze entity data to identify normal entities and the deviating entities” ([0012] The diagnostic capabilities are preferably coupled to a non-parametric empirical-model based system that generates estimates of sensor values in response to receiving actual sensor values from the sensors on the machine or process being monitored. The estimated sensor values generated by the model are subtracted from the actual sensor values to provide residual signals for sensors on the machine or process. When everything is working normally, as modeled by the empirical model, the residual signals are essentially zero with some noise from the underlying physical parameters and the sensor noise. When the process or machine deviates from any recognized and modeled state of operation, that is, when its operation becomes abnormal, these residuals become non-zero. A sensitive statistical test such as the sequential probability ratio test (SPRT) is applied to the residuals to provide the earliest possible decision whether the residuals are remaining around zero or not; [0038] An empirical model-based monitoring system for use in the present diagnostic invention requires historic data from which to "learn" normal states of operation, in order to generate sensor estimates. Generally, a large amount of data is accumulated from an instrumented machine or process running normally and through all its acceptable dynamic ranges. The large set of representative data can be used for modeling, or in the interests of computational speed, the large set can be down-sampled to contain a subset of observations characteristic of the operational states, through a "training" process; [0039] The pre-collected sensor data is filtered to produce a "training" subset that reflects all states that the system takes on while operating "normally" or "acceptably" or "preferably." This training set forms a matrix, having as many rows as there are sensors of interest, and as many columns (snapshots) as necessary to capture all the acceptable states without redundancy) “utilize product process interactions for the normal and deviating entities to generate the EPS for the entities” ([0064] The similarity operator is also used in this invention as described below for calculation of similarity values between snapshots of residuals and the diagnostic library of residual snapshots that belie an incipient failure mode, and it should be understood that the description above of the similarity operation likewise applies to the failure mode signature recognition using residuals; [0096] In yet another form of preprocessed output from model estimation that can be used as input to the failure mode signature recognition module 120 of FIG. 1, a feature vector can be assembled representing the state of estimates, residuals and decisions for a given observation. Residuals can be "quantized" into severity levels, and combined with raw signal values or estimates, as well as alert decisions to form vectors which can be compared as described below using a similarity operation to the feature vectors that are known precursors to known failure modes; [0035] The recognition module 120 is connected to a failure mode database 140, which contains signatures of transformed data and associated failure mode information. For example, if the transformed data is residual information, a signature can comprise a plurality of residual snapshots that are known to show themselves prior to that particular failure mode, and the associated failure mode information can comprise a description of the failure mode, a likelihood, an action plan for investigating the failure mode, or a corrective plan to fix the incipient failure. When signatures from database 140 are recognize by module 120, the associated identification and any corrective actions that should be taken are output in the failure mode diagnosis and actions output module 160, which can communicate this to a display, or present the information in an object-based environment for automated action by a downstream control system or the like; [0036] A differencing unit 250 receives both the estimates of the sensor values and the actual values and generates a residual for each sensor. Over successive snapshots, these residuals comprise residual signals that, as described above, should remain in the vicinity of zero with the exception of sensor and process noise, if the machine or process is operating normally (as characterized in the reference library data).[0098] The inventive system also provides for the addition of new failure modes based on actual snapshots, residual snapshots, or alert patterns, by the user in the event none of the failure modes in the database 930 sufficiently match the precursor data to the failure).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the defect profiling system that uses fault signatures for multivariate processes to identify when a process is faulting in relation to a particular class of fault as taught by Harvey with the learning process that uses normal (i.e. non-faulty) operations of a process to aid in the discovery of fault signatures as taught by Wegerich because it would aid in the ability of the system to distinguish between normal operating conditions and faulty operating conditions in a speedy way as noted by Wegerich  “[0009] What is needed is a diagnostic approach that can be combined with model-based monitoring and control of a process or machine, wherein an expert is not required to spend months developing rules to be implemented in software for diagnosing machine or process fault. A diagnostic system that could be built on the domain knowledge of the industrial user of the monitoring or control system would be ideal. Furthermore, a diagnostic approach is needed that is easily adapted to changing uses of a machine, or changing parameters of a process, as well as design changes to both”.  In addition, Harvey utilizes a “training process” as noted in paragraph [0034] similar to that of Wegerich which implies that in order for a model of the process to be generated, normal operating conditions must be known in order for the statistics that generate the faulty conditions be known, else the model would be trained improperly to only know the conditions of faults and not the conditions of normal operation.  Both Harvey and Wegerich are in the same field of endeavor as both are using fault signatures trained through a model to distinguish faulty conditions in a manufacturing/industrial environment, further supporting their combination.  By combining these elements, it can be considered taking Harvey training method that builds a model for identifying fault signatures and improve it by implementing the method by which normal data is fed during a training period to help distinguish normal and faulty signatures in process data to achieve the predictable result of a training method for an industrial processing system that utilizes normal condition data and faulty condition data to generate fault signatures that are stored for future recognition.

In regards to Claim 3, Harvey and Wegerich teach the defect profiling and tracking system as incorporated by claim 2 above.  Harvey further teaches “The defect profiling and tracking system of claim 2, wherein the processor is configured to execute the computer-readable instructions to store the EPS for each of the deviating entities in an EPS repository”  ([0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database.  For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures).  In addition, Wegerich teaches this limitation ([0035] the preferred embodiment of the invention is set forth generally, in which a real-time data preprocessing module 110 carries out monitoring operations on sensor data from a monitored machine or process, and outputs transformed data to a failure mode signature recognition module 120. The transformed data can be alert patterns, residuals, and the like, derived from normal monitoring activities of the module 110. The recognition module 120 is connected to a failure mode database 140, which contains signatures of transformed data and associated failure mode information. For example, if the transformed data is residual information, a signature can comprise a plurality of residual snapshots that are known to show themselves prior to that particular failure mode, and the associated failure mode information can comprise a description of the failure mode, a likelihood, an action plan for investigating the failure mode, or a corrective plan to fix the incipient failure. When signatures from database 140 are recognize by module 120, the associated identification and any corrective actions that should be taken are output in the failure mode diagnosis and actions output module 160).

In regards to Claim 8, Harvey teaches the defect profiling and tracking system as incorporated by claim 1 above.  Harvey further teaches “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to: communicate the detected EPS matches to an expert” ([0003] A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment; [0040] Fault diagnoser 130 may compare each stored fault signature to a ranked list of process variables having greatest contributions for a current fault. When there is a high degree of similarity between one of the fault signatures and the current fault, a match is reported. [0043] Fault reporter 165 generates fault reports indicating which fault class or fault classes 145 apply to a current fault. The fault reports may be sent to one or more clients (not shown) (e.g., local computers, remote computers, personal digital assistances (PDAs), pagers, cell phones, etc.) that are networked to the statistical process monitoring apparatus 105. Fault reporter 165 may also cause manufacturing machines 110 to be shut down, cause a machine to alarm, or cause other appropriate actions).
Harvey fails to teach “and recommend one or more corrective actions in response to the detected EPS matches”.
Wegerich teaches “and recommend one or more corrective actions in response to the detected EPS matches” ([0035]  When signatures from database 140 are recognize by module 120, the associated identification and any corrective actions that should be taken are output in the failure mode diagnosis and actions output module 160, which can communicate this to a display, or present the information in an object-based environment for automated action by a downstream control system or the like).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that matches fault/defect signatures to real-time data signatures to recognize when faults/defects occur and present that information to a user/expert as taught by Harvey with the system that recommends corrective actions when fault signatures are matched to real-time data as taught by Wegerich because by informing a user of a corrective action, the fault can be dealt with more swiftly and savings in time and money can be realized by no longer being in the faulty/defect state.  Furthermore, Harvey even suggests that “other appropriate actions” can be triggered when a fault signature match occurs, thus furthering the reason behind obvious combination, as a suggestion as to how to correct a fault is well within the scope of Harvey’s noted “cause machines to shut down” action as sometimes actions such as a machine shutdown may be detrimental to the machine and thus informing a user to perform the shutdown can allow unknown consequences to be avoided.  By combining these elements, it can be considered taking the known reporting of a fault signature match with the known reporting of a corrective action in response to a fault signature match to achieve the predictable result of a fault signature match that reports both the match information and a corrective action in response to the match.

In regards to Claim 11, Harvey teaches the defect profiling and tracking system as incorporated by claim 1 above.  
Harvey fails to teach “The defect profiling and tracking system of claim 1, wherein the system is configured to be integrated with an existing process control program (PCP), process monitoring and quality assurance (PMQA) program, quality control program, or combinations thereof of the process-manufacturing enterprise”.
Wegerich teaches “The defect profiling and tracking system of claim 1, wherein the system is configured to be integrated with an existing process control program (PCP), process monitoring and quality assurance (PMQA) program, quality control program, or combinations thereof of the process-manufacturing enterprise” ([0014] The inventive system can comprise software running on a computer, with a memory for storing empirical model information and the diagnostic conditions library. Furthermore, it has data acquisition means for receiving data from sensors on the process or machine being monitored. Typically, the system can be connected to or integrated into a process control system in an industrial setting and acquire data from that system over a network connection).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the defect profiling and tracking system of Harvey with the ability to integrate its features into an existing process control system as taught by Wegerich, because it would gain the stated benefit of Wegerich “[0014] No new sensors need to be installed in order to use the inventive syste”.  The system of Harvey is described as being performed by a computer processor with memory for executing the signature fault generation and recoginition system ([0099] The data storage device 618 may include a machine-accessible storage medium 631 on which is stored one or more sets of instructions (e.g., software 622) embodying any one or more of the methodologies or functions described herein.) thus by incorporating it into a computer on an existing process control system, no new hardware would be needed or minimal hardware in the form of a computer would be needed, as the existing sensor data can be programmed to be sniffed out by the computer in known ways to extract the information needed for Harvey to operate.  By combining these elements, it can be considered taking the known computer memory that contains instructions for performing a defect profiling and tracking system of Harvey, and put those instructions on a computer that is part of a process control system so that the methods of Harvey get executed by a process control system’s computer.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as applied to claim 1 above, and further in view of Wooten et al. (US 20030072481, hereinafter Wooten).

In regards to Claim 5, Harvey teaches the defect profiling and tracking system as incorporated by claim 4 above.
Harvey fails to teach “The defect profiling and tracking system of claim 4, wherein the processor is configured to execute the computer-readable instructions to analyze the normal product process interactions using reconstruction-based anomaly detection techniques”.
Wooten teaches “analyze the normal product process interactions using reconstruction-based anomaly detection techniques” (Fig. 3  [0011]  In a beginning step identified by reference number 21, an electronic wafer map for a first wafer having a defect associated therewith is generated. In a next step (reference number 23), the electronic wafer map of the first wafer is partitioned into defect regions or areas, i.e., the defects are clustered using mathematical clustering techniques or using a stylus and a pad. Briefly referring to FIG. 4, a wafer map 16 of a defect spatial signature having a cluster boundary 17 is illustrated. The clustering is accomplished using a stylus and pad coupled to a computer system displaying an image of the defect spatial signature. By way of example, the defects are caused at a furnace operation in a semiconductor manufacturing process. The wafer map is stored in a relational database (reference number 25), such that the relationship of the defects to each other are stored in a row and column forma;  [0012] An electronic wafer map of a second wafer is generated (reference number 27). The wafer map of the first wafer is reconstructed from the relational database (reference number 29) and the wafer maps of the two wafers are electronically analyzed to determine if the wafer map of the first wafer correlates to that of the second wafer within a predetermined confidence level (reference number 31); [0013] The electronic wafer map of the second wafer is partitioned into defect areas, which are stored in the relational database (reference number 35), such that the relationship of the defects within the wafer are stored in a row and column format. Similar to the first wafer, wafer identification information of the second wafer is also stored in the computer database. The relational database now includes wafer defect information of the first two wafers and their associated identification information. [0014] As each new wafer map is generated, it is compared with the reconstructed wafer maps present in the relational database to determine if a match exists between the new wafer map and any wafer map existing in the computer database. If a match exists, the engineer is notified).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that matches fault signatures with real-time data signatures to determine processing defects as taught by Harvey with the system that uses reconstruction-based anomaly detection techniques as taught by Wooten because by using the reconstruction-based technique it would offer the benefit noted by Wooten of “[0004] what is needed is a method to enable engineers to review a defect spatial signature and associate the signature with a specific process step or piece of process equipment”.  In other words, by incorporating these features of Wooten into Harvey one would expect to gain the benefit of improved fault detection through more specific information regarding the fault being realized.  By combining these elements, it can be considered taking the known method of reconstructing a database of fault signatures so that specific fault signatures can be associated with specific faulty steps or machines and using it to improve the signature matching fault finding system of Harvey to achieve the predictable result of a signature matching fault finding system that uses reconstruction-based anomaly detection to associate fault signature matches to specific steps or machines in the process.

In regards to Claim 6, Harvey and Wooten teach the defect profiling and tracking system as incorporated by claim 5 above.  Wooten further teaches “The defect profiling and tracking system of claim 5, wherein the processor is configured to execute the computer-readable instructions to generate difference maps using reconstructed and original multi-variate time series data for each entity, wherein the difference map is representative of the EPS of the respective entity” (Fig. 1, 2, and 4 and [0014] As each new wafer map is generated, it is compared with the reconstructed wafer maps present in the relational database to determine if a match exists between the new wafer map and any wafer map existing in the computer database. If a match exists, the engineer is notified and can take an appropriate action. The new wafer map is partitioned into defect areas which, along with its associated wafer identification information, are stored in the relational database (reference number 37); [0011] The present invention provides a method for determining whether a particular defect on a semiconductor wafer has been encountered previously. These defects are anomalies caused by anomalous events in the semiconductor manufacturing process. Examples of process steps that can cause defects having defect spatial signatures, include, but are not limited to, particle contamination, mechanical surface damage, wafer spinning processes, scratching, and polishing.  This method provides for electronically searching a database to determine if a spatial signature has occurred before and, if so, notifying an engineer).

Claims 9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20080015726, hereinafter Harvey) in view of Wegerich and Stoecker et al. (US 20090037772, hereinafter Stoecker).

In regards to Claim 9, Harvey teaches the defect profiling and tracking system as incorporated by claim 1 above.
Harvey fails to teach “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to detect the one or more EPS matches using a fuzzy matching technique based on a pre-determined threshold”.
Stoecker teaches “The defect profiling and tracking system of claim 1, wherein the processor is configured to execute the computer-readable instructions to detect the one or more EPS matches using a fuzzy matching technique based on a pre-determined threshold” ([0010] In one example of the invention, the system utilizes a fuzzy logic classification approach to fault pattern matching; [0012] Fuzzy truth values for various parameters are determined and are then combined to determine the degree of truth or likelihood that a particular fault is incipient in the monitored system. If the combined fuzzy truth value is above a first threshold, a notification is sent to certain users or analysts to indicate that a fault may occur. If the fuzzy value is greater than a second threshold that is larger than the first threshold, notifications may be sent with more urgent wording and/or to higher-level employees because the fault is more likely to occur. Any number of exceedingly larger threshold values may be used to indicate increasing likelihood that a fault is occurring; [0028] The predefined fault patterns are matched in real-time using a fuzzy classification-based approach. A discussion of residuals and fault signatures is set forth in U.S. patent application Ser. No. 09/832,166, entitled "Diagnostic Systems and Methods For Predictive Condition Monitoring," the disclosure of which is incorporated by reference in its entirety herein.; [0035] To calculate the likelihood of a fault pattern match, each residual that corresponds to a parameter included in the fault pattern is then entered in the corresponding MF for that parameter to calculate an output. The outputs from each of the relevant membership functions are then combined to produce scalar likelihood values. This combination establishes a multi-parameter (residual) rule (i.e., a "fuzzy classification rule") that includes at least one membership function. There are many ways to combine the individual membership outputs, the simplest are the fuzzy AND and OR operators. In fuzzy logic these are defined as the minimum and maximum respectively.).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses specific thresholds for fault signature matching as taught by Harvey with the use of fuzzy logic thresholds for determining when a fault signature matches a real-time signature as taught by Stoecker because by using the fuzzy logic thresholds it would incorporate the benefits noted by Stoecker in paragraphs [0011]-[0012].  Notably, different hierarchical levels of the truth relating to an incipient fault can be known, thus offering a degree of likelihood that a fault will occur, and offering a user a notification that faulty conditions are imminent.   In other words, Harvey is based on the idea that a fault must have first occurred in the process signature, while Stoecker offers preemptive warning before a fault actually occurs because of the fuzzy nature of its signature recognition, and thus this clear benefit would be afforded by combining these systems.  By combining these elements, it can be considered taking the known system that waits for a process fault to occur before determining whether a process signature matches a fault signature to inform a user of the type of fault occurring, and improve it by replacing the fault determining system with the fuzzy threshold system of Stoecker so that fault signature matches can be known ahead of time in a known way to achieve predictable results.

In regards to Claim 12, Harvey teaches “A defect profiling and tracking system for a process-manufacturing enterprise, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to” (Fig. 6 and [0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality. One method of monitoring the multiple sensors and controls is statistical process monitoring (a means of performing statistical analysis on sensor measurements and process control values (process variables)), which enables automatic detection and/or diagnosis of faults. A "fault" can be a malfunction or maladjustment of manufacturing equipment (e.g., deviation of a machine's operating parameters from intended values), or an indication of a need for preventive maintenance to prevent an imminent malfunction or maladjustment. Faults can produce defects in the devices being manufactured; [0096] The exemplary computer system 600 includes a processing device (processor) 602, a main memory 604; [0099] The data storage device 618 may include a machine-accessible storage medium 631 on which is stored one or more sets of instructions (e.g., software 622) embodying any one or more of the methodologies or functions described herein. The software 622 may also reside, completely or at least partially, within the main memory 604 and/or within the processor 602 during execution thereof by the computer system 600) “access product quality defect data and process parameter data for a plurality of entities of the process- manufacturing enterprise and to encode relationships between the product quality defect data and process parameter data for one or more entities” ([0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality. One method of monitoring the multiple sensors and controls is statistical process monitoring (a means of performing statistical analysis on sensor measurements and process control values (process variables)), which enables automatic detection and/or diagnosis of faults; [0004] During process monitoring, a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold; [0032] Process measurement data (process data) may be stored in process measurement database 120. The stored process data may be used to show drifts and trends for each of the manufacturing machines 110, for processes run on the manufacturing machines 110, etc. In one embodiment, the stored process data is used to generate one or more multivariate statistical models 135, as described below. Once generated, the multivariate statistical models 135 may be stored in storage device 175. [0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database. For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures; [0034] Process data gathered from process runs completed during the training period may be used to generate statistics such as mean, variance, covariance matrix, etc. These statistics are used collectively to generate one or more multivariate statistical models 135; [0036] Each multivariate statistical model 135 may include one or more model metrics. Model metrics are scalar values that characterize an amount of deviation between a set of process data and a model. In one embodiment, the model metrics include Squared Prediction Error (commonly referred to as SPE, Qres, or Q) and Hotellings T2. Model metrics may also include combined metrics such as the Combined Multivariate Index (CMI). Each of these metrics is a different method of estimating the probability that process data being monitored has the same statistics as training data that was used to build the model) “wherein the processor comprises; an entity characterization module configured to analyze product quality defect data for the plurality of entities to identify one or more deviating entities;” ([0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored, and compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models. The statistics may be compared for one model metric, or for multiple model metrics (e.g., T2, SPE, CMI). If one or more of the model metrics exceeds a predetermined threshold (referred to as a confidence limit or control limit), a fault may be detected) “an entity specific process signature (EPS) generator configured to analyze the product quality defect data and the process parameter data for the identified deviating entities to determine a plurality of relationships and/or interactions between quality defects and the process parameters and to generate a unique entity specific process signature (EPS) for each entity” ([0034] An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data collected during the training period. A fault signature is a characterization of process conditions representative of a specific fault or faults. The fault signature may be a list, table, or other data structure that includes process variables that contribute to a specific fault or faults; [0040] Once a fault has been identified by the fault detector 125, the fault is analyzed by fault diagnoser 130. Fault diagnoser 130 compares the fault to a collection of fault signatures stored in the fault diagnosis database 140. Each fault signature represents process conditions representative of a specific fault or faults. In one embodiment, fault signatures are ranked lists of process variables that have a greatest statistical contribution to a specific fault or faults. The process variables may be ranked in the order of relative magnitudes of their respective contributions. Alternatively, fault signatures may include tables, trees, or other data structures that rank process variables based on statistical contributions to a fault; [0046] At block 210, a new fault class is established (block 205). In one embodiment, the new fault class is established by storing one or more parameters that collectively define the fault class in a fault diagnosis database. The one or more parameters may define the fault class with sufficient specificity to identify one or more possible fault causes. The new fault class may be established after a single occurrence of a particular fault; [0050] At block 220, contribution ranks are assigned to contributing process variables to generate a new fault signature. In one embodiment, a subset of the contributing process variables is selected. The subset may include those process variables whose fault contribution is greater than a contribution threshold value, hereinafter referred to as the significance limit. The significance limit may be calculated according to various methods, including for example the methods of the Qin, et al., Conlin et al., and Westerhuis et al. discussed above. Consecutively numbered rankings may then be assigned to the process variables in the subset based on the order of relative magnitudes of their respective contributions) “and an EPS....matcher module configured to compare a plurality of real-time process signatures of each entity with EPS corresponding to the entity to detect one or more EPS matches, wherein the EPS matches are indicative of a quality defect and/or a process deviation” ([0004] During process monitoring, a fault is detected when one or more of the statistics of recent process data deviate from a statistical model by an amount great enough to cause a model metric to exceed a respective confidence threshold; [0039] To detect faults, fault detector 125 calculates statistics of process data for processes being monitored; [0040] Fault diagnoser 130 compares the fault to a collection of fault signatures stored in the fault diagnosis database 140. Each fault signature represents process conditions representative of a specific fault or faults. In one embodiment, fault signatures are ranked lists of process variables that have a greatest statistical contribution to a specific fault or faults. The process variables may be ranked in the order of relative magnitudes of their respective contributions. Alternatively, fault signatures may include tables, trees, or other data structures that rank process variables based on statistical contributions to a fault. Fault diagnoser 130 may compare each stored fault signature to a ranked list of process variables having greatest contributions for a current fault. When there is a high degree of similarity between one of the fault signatures and the current fault, a match is reported; [0079] At block 420, the fault signatures that match the fault are determined. In one embodiment, only fault signatures that completely match the fault are considered. Alternatively, fault signatures that partially match a detected fault may be considered; [0080] At block 425, a match closeness score is determined for each of the fully and/or partially matching fault signatures. A match closeness score represents a degree of similarity between a fault signature and a detected fault; [0003] Faults can produce defects in the devices being manufactured. Accordingly, one goal of statistical process monitoring is to detect and/or diagnose faults before they produce such defects).
Harvey fails to teach “and an EPS fuzzy matcher module configured to compare a plurality of real-time process signatures of each entity with EPS corresponding to the entity to detect one or more EPS matches, wherein the EPS matches are indicative of a quality defect and/or a process deviation”.  It should be noted that as referenced above, some of these elements of the limitation are taught above by Harvey, and in fact the only feature missing is the use of a fuzzy matcher as opposed to a standard threshold matcher.  
Stoecker teaches “and an EPS fuzzy matcher module configured to compare a plurality of real-time process signatures of each entity with EPS corresponding to the entity to detect one or more EPS matches, wherein the EPS matches are indicative of a quality defect and/or a process deviation”([0002] The present invention relates generally to the field of early detection and diagnosis of incipient machine failure or process upset. More particularly, the invention is directed to a fuzzy classification method and system for model-based monitoring of processes and machines; [0010] In one example of the invention, the system utilizes a fuzzy logic classification approach to fault pattern matching; [0012] Fuzzy truth values for various parameters are determined and are then combined to determine the degree of truth or likelihood that a particular fault is incipient in the monitored system. If the combined fuzzy truth value is above a first threshold, a notification is sent to certain users or analysts to indicate that a fault may occur. If the fuzzy value is greater than a second threshold that is larger than the first threshold, notifications may be sent with more urgent wording and/or to higher-level employees because the fault is more likely to occur. Any number of exceedingly larger threshold values may be used to indicate increasing likelihood that a fault is occurring; [0028] The predefined fault patterns are matched in real-time using a fuzzy classification-based approach. A discussion of residuals and fault signatures is set forth in U.S. patent application Ser. No. 09/832,166, entitled "Diagnostic Systems and Methods For Predictive Condition Monitoring," the disclosure of which is incorporated by reference in its entirety herein.; [0035] To calculate the likelihood of a fault pattern match, each residual that corresponds to a parameter included in the fault pattern is then entered in the corresponding MF for that parameter to calculate an output. The outputs from each of the relevant membership functions are then combined to produce scalar likelihood values. This combination establishes a multi-parameter (residual) rule (i.e., a "fuzzy classification rule") that includes at least one membership function. There are many ways to combine the individual membership outputs, the simplest are the fuzzy AND and OR operators. In fuzzy logic these are defined as the minimum and maximum respectively.).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses specific thresholds for fault signature matching as taught by Harvey with the use of fuzzy logic thresholds for determining when a fault signature matches a real-time signature as taught by Stoecker because by using the fuzzy logic thresholds it would incorporate the benefits noted by Stoecker in paragraphs [0011]-[0012].  Notably, different hierarchical levels of the truth relating to an incipient fault can be known, thus offering a degree of likelihood that a fault will occur, and offering a user a notification that faulty conditions are imminent.   In other words, Harvey is based on the idea that a fault must have first occurred in the process signature, while Stoecker offers preemptive warning before a fault actually occurs because of the fuzzy nature of its signature recognition, and thus this clear benefit would be afforded by combining these systems.  By combining these elements, it can be considered taking the known system that waits for a process fault to occur before determining whether a process signature matches a fault signature to inform a user of the type of fault occurring, and improve it by replacing the fault determining system with the fuzzy threshold system of Stoecker so that fault signature matches can be known ahead of time in a known way to achieve predictable results.

In regards to Claim 13, Harvey and Stoecker teach the defect profiling and tracking system as incorporated by claim 12 above.  Harvey further teaches “The defect profiling and tracking system of claim 12, wherein the product quality defect data comprises at least one of product specifications, a defect type, defect specifications and location information” ([0033] Fault diagnosis database 140 includes multiple fault classes and fault signatures, which are described in greater detail below. In one embodiment, fault diagnosis database 140 is a relational database. For example, fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures; [0041] Each of the fault signatures is associated with one or more fault classes stored in the fault diagnosis database 140. The fault classes may indicate an actual problem that generated a current fault, or a probable cause of the current fault).  In addition, Stoecker teaches this limitation ([0028] By analyzing the residuals over time and comparing the changes in the residuals to the fault signature, the nature of an incipient fault can be predicted. The signatures are defined based on domain knowledge of the character of specific fault types. From this information, the minimum set of parameters is identified for a model to uniquely separate a set of fault patterns specific to a piece of equipment within the system; [0039] The fault pattern library 505 consists of a list of fault types along with their respective fault characteristics).

In regards to Claim 14, Harvey and Stoecker teach the defect profiling and tracking system as incorporated by claim 12 above.  Harvey further teaches “The defect profiling and tracking system of claim 12, wherein the process parameter data comprises at least one of process readings, setup points and defect labels for the respective entities” ([0026] Each manufacturing process that is performed on a manufacturing machine 110 is characterized by various physical conditions and properties measured by the sensors, and by various operating parameters, collectively referred to as process data. Each distinct physical condition or property measured by sensors, and each operating parameter, may be a distinct process variable of the process data.  Examples of process variables representing sensor data include chamber pressure, susceptor temperature, RF forward power, and RF reflected power. Examples of process variables representing operating parameters include flow rate settings (e.g., of chemical reagents), and throttle valve settings (e.g., for a chamber exhaust vacuum pump)).  In addition, Stoecker likewise teaches this limitation (0010] A system is monitored by a set of sensors and calculated variables derived from sensors. Each of the sensors provides of a measurement of something such as, for example, temperature. Calculated variables produce measurements derived from sensor measurements via a functional relationship, such as for instance, a temperature difference calculated variable which is produced by calculating the difference between measurements from two temperature sensors. The measurements for each sensor and calculated variable are compared against predicted measurements. The predicted measurements are determined based on industry knowledge of the operation of the system. If the actual measurement differs from the predicted measurement, the difference is known as a "residual" or "residual value." The residual values for each of the sensors and calculated variables are determined.).

In regards to Claim 16, Harvey and Stoecker teach the defect profiling and tracking system as incorporated by claim 12 above.  Harvey further teaches “The defect profiling and tracking system of claim 12, further comprising an EPS repository communicatively coupled to the EPS generator and to the EPS fuzzy matcher module, wherein the EPS repository is configured to store the EPS for each of the deviating entities and wherein the EPS repository is updated with the EPS matches on a periodic basis” ([0033] fault diagnosis database 140 my include a fault classes table that stores a list of fault classes, and a related fault signatures table that stores defining characteristics of fault signatures; [0034] a training period is used to collect data for the generation of one or more multivariate statistical models. The training period covers a collection of process runs of a specific manufacturing process completed under known and/or controlled conditions on a particular manufacturing machine or manufacturing machines. Process data gathered from process runs completed during the training period may be used to generate statistics such as mean, variance, covariance matrix, etc. These statistics are used collectively to generate one or more multivariate statistical models 135, generally for a specific process that runs on a specific machine. An initial set of fault signatures can also be created and added to the fault diagnosis database 140 based on process data collected during the training period. A fault signature is a characterization of process conditions representative of a specific fault or faults. The fault signature may be a list, table, or other data structure that includes process variables that contribute to a specific fault or faults; [0045]  The process data may be collected during a training period or during actual process monitoring of manufactured products. The fault may be intentionally induced to generate the process data, or the fault may be unintentionally produced; [0056] At block 235, the new fault signature is stored in the fault diagnosis database. The stored fault signature is associated with the new fault class; [0083] As new instances of faults matching a fault signature that has a ranking range are acquired, it may be desirable to divide the fault signature into multiple fault signatures. Dividing a fault signature may be desirable if, for example, the fault class associated with the fault signature can be divided into narrower fault classes, or if it is discovered that the original fault signature produces an erroneous fault diagnosis that can be corrected by dividing the fault signature. One embodiment for such a method of dividing a fault signature and/or a fault class is explained in FIG. 5 below).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Wegerich as applied to claim 2 above, and further in view of Lin et al. (US 20080276137, hereinafter Lin).

In regards to Claim 10, Harvey and Wegerich teach the defect profiling and tracking system as incorporated by claim 2 above.
The combination of Harvey and Wegerich fail to teach “The defect profiling and tracking system of claim 2, wherein the processor is configured to execute the computer-readable instructions to generate output diagnostic data for the detected EPS matches, wherein the output diagnostic data comprises uni-variate plots, bi-variate plots, visual comparison charts, or combinations thereof”.
Lin teaches “The defect profiling and tracking system of claim 2, wherein the processor is configured to execute the computer-readable instructions to generate output diagnostic data for the detected EPS matches, wherein the output diagnostic data comprises uni-variate plots, bi-variate plots, visual comparison charts, or combinations thereof” (Fig. 2-6 and [0051]  FIG. 3 is a presentation of fault contribution with limited information as selected from a point in FIG. 2 in accordance to one embodiment of the invention; in contrast, FIG. 4 is an illustration of contributions to the fault which correlate to different components in different variables, in accordance with another embodiment of the invention. All the variables and components associated with the variables are part of the manufacturing process of the sample as selected from a point in FIG. 2. As will be seen, FIG. 4 can display much more information than the illustration of FIG. 3; [0052] FIG. 3 shows a graphical display 300 having multiple variables, each having components, displayed along the y-axis. A fault contribution index 305 is displayed along the x-axis. Each of the variables 301 contains at least two components and all the different variables have the same components but different variables contain different sub-components for each component. In the example as shown, the different variables are observed in a process of manufacturing a wafer. The components in this example are statistics 302, sensors 303, and recipe steps 304.; [0067] This process of displaying a different, and often more in depth level of information from one graphical display to another in the user interface may be referred to as drilling down. The process of drilling down is essential to fault diagnosis by allowing users to identify important changes to a variable and causes related to that variable so that a particular fault may be classified. Furthermore, fault signatures may be established where each signature is associated with at least one fault class. Each fault signature generally specifies a ranked list of a subset of process variables having the greatest statistical contributions to the fault class. The ranking of the process variables is in the order of the relative magnitudes of their respective contributions).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the defect profiling and tracking system as taught by Harvey and Wegerich with the system that presents plots to show the relative contribution of different variables to different faults that occur because it would gain the stated benefit of Lin, namely “[0054] Being able to probe the respective contributions of variables according to relationships of components will help to improve the ease of recognizing false negatives and false positives” and “[0059] One benefit of presenting data in the form of FIG. 4 is the ability to display data in terms of how they are related and in accordance to the importance of their relationships”.  As noted by Harvey “[0006] Some faults are difficult to diagnose because they lack a straightforward (e.g., direct) correlation with a single process variable. Faults having complex and/or indirect correlations to multiple process variables can be especially difficult to diagnose.”, thus by incorporating the method of Lin that offer graphical presentation of fault diagnostics, it would aid a user in understanding what variables contributed to the fault and the importance of variables’ relationships, and recognizing false negative and false positives.  Furthermore, Lin incorporates the entirety of Harvey as is made explicit in paragraph [0047] of Lin, and share many features as noted by the similarity of the respective specifications.  By combining these elements, it can be considered taking the fault signature creation and tracking system of Harvey and Wegerich that uses normal and faulty signatures to define if a process is acting faulty or not and using it to determine when a manufacturing process has gone faulty, and improve it by incorporating the GUI system of Lin that shows variable contributions that lead to a fault in a visual comparison chart in a known way to achieve predictable results. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey as applied to claim 17 above, or over Harvey in view of Stoecker as applied to claim 12 above, and further in view of Michaut (US 20130036820, hereinafter Michaut).

In regards to Claim 15, Harvey and Stoecker teach the defect profiling and tracking system as incorporated by claim 12 above.
The combination of Harvey and Stoecker fail to teach “The defect profiling and tracking system of claim 12, wherein the system is configured to profile and control product defects in manufacturing process of steel strip”.
Michaut teaches “The defect profiling and tracking system of claim 12, wherein the system is configured to profile and control product defects in manufacturing process of steel strip” ([0002] The invention relates to the butt welding of metal strips, in particular steel, running through a processing installation for rolling, pickling, coating, etc., hereinafter referred to generically as a "processing installation"...[0003] With a view to improving the productivity of cold-rolling and processing installations for steel strips by avoiding the coil-by-coil processing thereof, modern high-capacity installations operate continuously by welding successive strips to one another, connecting the tail of a newly processed strip to the head of a new strip; [0039] the invention focuses on an inspection method in welding position, which makes it possible to use this physical principle as part of a sequence of innovative steps required by a welding cycle, enabling an efficient and instantaneous final analysis of the complex strip-weld-strip structure, ideally by means of a signature analysis measured using a vibration state of the ultrasound waves implying a welding defect, said measured signature being comparable and identifiable with the signatures of typical defects catalogued in a database. Analysis by comparison of measured/catalogued signatures is therefore simple and rapid; [0058] The method according to the invention provides, in particular with a view to analysis steps after an inspection step, for any faults identified and quantified to be recorded in a database, in the form of signatures catalogued jointly and for each defective weld, with the welding parameters used and data concerning the strips welded).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that identifies faults and classifies those faults according to process signatures associated with multiple variables of a manufacturing process as taught by Harvey and Stoecker, with the use of such a system in a steel strip manufacturing system as taught by Michaut, because as noted by Harvey “[0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality.” And “[0022] The following description provides details of a statistical process monitoring system that monitors processes run on manufacturing devices to detect and/or diagnose faults (manufacturing irregularities)” and “[0022] Alternatively, the statistical process monitoring system may be used to monitor the manufacture of other products”, thus Harvey even suggests that the system can be used in manufacturing of other products, such as the creation of steel.  Harvey generally only requires a system with sensor data for manufacturing to exist in order to perform its functions, and the system of Michaut provides a steel strip manufacturing system that provides ample sensor data for performing said functions.  Furthermore, the examiner considers this claim’s limitation a mere field of use element, as there is nothing structurally or functionally relevant to the manufacturing of steel strips that obviate its usage over any other manufacturing environment.  No special feature or novelty is gained over applying the methods of Harvey and Stoecker to steel strip production over any other product manufactured.  In other words, this limitation does not actually present any real and definable technical feature, beyond applying the methods to a particular field of use, which cannot be considered to form an inventive concept.  In addition, Harvey and Michaut can be considered in similar fields of endeavor, as both deal with the classification/categorization of different process signatures in order to determine when faulty/defect inducing conditions arise in a manufacturing process, as both aim to improve fault determination and classification.  By combining these elements, it can be considered taking the system of Harvey and Stoecker and applying them to the field of use of manufacturing steel strips as taught by Michaut in a known way to achieve predictable results. 

In regards to Claim 18, Harvey teaches the defect profiling and tracking system as incorporated by claim 17 above.
Harvey fails to teach “The method of claim 17, comprising monitoring product defects for a steel strip production enterprise”.
Michaut teaches “The method of claim 17, comprising monitoring product defects for a steel strip production enterprise” ([0002] The invention relates to the butt welding of metal strips, in particular steel, running through a processing installation for rolling, pickling, coating, etc., hereinafter referred to generically as a "processing installation"...[0003] With a view to improving the productivity of cold-rolling and processing installations for steel strips by avoiding the coil-by-coil processing thereof, modern high-capacity installations operate continuously by welding successive strips to one another, connecting the tail of a newly processed strip to the head of a new strip; [0039] the invention focuses on an inspection method in welding position, which makes it possible to use this physical principle as part of a sequence of innovative steps required by a welding cycle, enabling an efficient and instantaneous final analysis of the complex strip-weld-strip structure, ideally by means of a signature analysis measured using a vibration state of the ultrasound waves implying a welding defect, said measured signature being comparable and identifiable with the signatures of typical defects catalogued in a database. Analysis by comparison of measured/catalogued signatures is therefore simple and rapid; [0058] The method according to the invention provides, in particular with a view to analysis steps after an inspection step, for any faults identified and quantified to be recorded in a database, in the form of signatures catalogued jointly and for each defective weld, with the welding parameters used and data concerning the strips welded).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that identifies faults and classifies those faults according to process signatures associated with multiple variables of a manufacturing process as taught by Harvey and Stoecker, with the use of such a system in a steel strip manufacturing system as taught by Michaut, because as noted by Harvey “[0003] Many industries employ sophisticated manufacturing equipment that includes multiple sensors and controls, each of which may be carefully monitored during processing to ensure product quality.” And “[0022] The following description provides details of a statistical process monitoring system that monitors processes run on manufacturing devices to detect and/or diagnose faults (manufacturing irregularities)” and “[0022] Alternatively, the statistical process monitoring system may be used to monitor the manufacture of other products”, thus Harvey even suggests that the system can be used in manufacturing of other products, such as the creation of steel.  Harvey generally only requires a system with sensor data for manufacturing to exist in order to perform its functions, and the system of Michaut provides a steel strip manufacturing system that provides ample sensor data for performing said functions.  Furthermore, the examiner considers this claim’s limitation a mere field of use element, as there is nothing structurally or functionally relevant to the manufacturing of steel strips that obviate its usage over any other manufacturing environment.  No special feature or novelty is gained over applying the methods of Harvey and Stoecker to steel strip production over any other product manufactured.  In other words, this limitation does not actually present any real and definable technical feature, beyond applying the methods to a particular field of use, which cannot be considered to form an inventive concept.  In addition, Harvey and Michaut can be considered in similar fields of endeavor, as both deal with the classification/categorization of different process signatures in order to determine when faulty/defect inducing conditions arise in a manufacturing process, as both aim to improve fault determination and classification.  By combining these elements, it can be considered taking the system of Harvey and Stoecker and applying them to the field of use of manufacturing steel strips as taught by Michaut in a known way to achieve predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116